Casey Industrial,




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      July 20, 2015

                                   No. 04-14-00429-CV

                               CITY OF SAN ANTONIO,
                                      Appellant

                                            v.

                              CASEY INDUSTRIAL, INC.,
                                      Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2008-CI-06252
                       Honorable Michael E. Mery, Judge Presiding


                                     ORDER
    The Appellee’s Motion for Extension of Time to File Motion for Rehearing is
GRANTED. Time is extended to August 17, 2015.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court